

EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT, dated this 20th day of June, 2008 (the “Agreement”), by
and between 4C Controls Inc., (the “Company”), and Olivier de Vergnies (the
“Executive”).


WHEREAS, the Company desires to engage the Executive to serve the Company as the
Chief Executive Officer and the Executive desires to serve as the Chief
Executive Officer of the Company;


NOW THEREFORE, in consideration of the premises and the mutual agreements made
herein, the Company and the Executive agree as follows:


1. Employment; Duties. The Company shall engage the Executive to serve as Chief
Executive Officer of the Company. The Executive shall serve the Company in such
capacity for the “Employment Period” as defined in Section 2. The Executive
agrees that during the term of his employment hereunder, he shall devote
approximately 75% of his professional working time, attention, knowledge and
experience and give his best effort, skill and abilities to promote the business
and interests of the Company as directed by the Board of Directors of the
Company or a committee of the Board of Directors to which the Board of Directors
has duly delegated authority thereof (collectively, the “Board”). The Company
acknowledges and agrees that the services rendered to the Company shall not be
exclusive to the Company and the Executive may pursue other business activities
so long as such other business activities are not in conflict with the Company.
The Executive agrees to faithfully and diligently perform such reasonable duties
commensurate with the position of Chief Executive Officer as may from time to
time be assigned to the Executive by the Board. For purposes of clarity, except
with respect to subsidiaries of the Company, to the extent the Executive renders
services to any other organizations, all such services must be rendered in a
separate capacity and shall not be deemed to constitute services of the
Executive as an agent of any such other organization to the Company or by or on
behalf of the Company to such other organizations unless expressly delegated in
writing to such effect.


2. Employment Period. This Agreement shall have an initial term of one (1) year
to be effective commencing as of July 1, 2008 and ending on the first
anniversary of thereof (the “Initial Employment Period”), unless sooner
terminated in accordance with the provisions of Section 7 or Section 8. This
Agreement shall automatically renew and continue to remain in effect after the
Initial Employment Period for successive one year periods (each, a “Renewal
Employment Period”), until terminated as provided herein, unless either party
provides the other party with written notice of non-renewal not later than 30
days prior to the expiration of the Initial Period or the anniversary of such
date in any subsequent Renewal Employment Period. The Initial Employment Period
and each Renewal Employment Period of this Agreement is referred to herein as
the “Employment Period.”


3. Compensation.


(a) Base Compensation. The Executive shall be paid a base salary of two hundred
thousand (200,000) Euros per annum, payable incrementally on a monthly basis and
pro-rated for any partial year of employment, less any applicable statutory or
regulatory deductions (the “Base Salary”). The Base Salary shall be payable in
accordance with the Company’s regular payroll practices, as the same may be
modified from time to time.


--------------------------------------------------------------------------------


 
Employment Agreement

--------------------------------------------------------------------------------

 
(b) Options. The Executive shall be eligible to participate in the Company
equity incentive plan and options as granted at the discretion of the Board of
Directors.


(c) Expense Reimbursement. The Executive shall be entitled to reimbursement of
reasonable out-of-pocket expenses incurred in connection with travel and matters
related to the Company's business and affairs if made in accordance with written
Company policy as in effect from time to time as determined by the Board.


(d) Vacation. The Executive shall be entitled to paid vacation each calendar
year in accordance with written Company policy as in effect from time to time as
determined by the Board. No compensation shall be paid for accrued but untaken
vacation.


(e) Place of Employment. The parties agree that the principal place of services
to be rendered to the Company by Executive shall be deemed to be Abu Dhabi,
United Arab Emirates and all compensation shall be paid to Executive in such
jurisdiction. The Company acknowledges and agrees that Executive may reside from
time to time in other jurisdictions and may travel to any and all other
jurisdictions related to services to be rendered to the Company and Executive,
none of which shall have the effect of changing the deemed principal place of
services rendered by Executive to the Company unless otherwise required by the
laws of such other jurisdictions.


4. Trade Secrets. The Executive agrees that it is in the Company's legitimate
business interest to restrict his disclosure or use of Trade Secrets and
Confidential Information relating to the Company or its affiliates as provided
herein, and agrees not to disclose or use the Trade Secrets and/or Confidential
Information relating to the Company or its affiliates for any purpose other than
in connection with his performance of his duties to the Company. For purposes of
this Agreement, “Trade Secrets” shall mean all confidential and proprietary
information belonging to the Company (including prospective client lists, ideas,
formulas, compositions, inventions (whether patentable or unpatentable and
whether or not reduced to practice), know-how, manufacturing and production
processes and techniques, research and development information, drawings,
specifications, designs, plans, proposals, technical data, copyrightable works,
financial and marketing plans and customer and supplier lists and
information). For purposes of this Agreement, “Confidential Information” shall
mean all information other than Trade Secrets belonging to, used by, or which is
in the possession of the Company and relating to the Company’s business or
assets specifically including, but not limited to, information relating to the
Company’s products, services, strategies, pricing, customers, representatives,
suppliers, distributors, technology, finances, employee compensation, computer
software and hardware, inventions, developments, in each case to the extent that
such information is not required to be disclosed by applicable law or compelled
to be disclosed by any governmental authority. Notwithstanding the foregoing,
the terms “Trade Secrets” and “Confidential Information” do not include
information that (i) is or becomes generally available to or known by the public
(other than as a result of a disclosure by the Executive), provided, that the
source of such information is not known by the Executive to be bound by a
confidentiality agreement with the Company; or (ii) is independently developed
by the Executive without violating this Agreement.
 

2

--------------------------------------------------------------------------------


 
Employment Agreement

--------------------------------------------------------------------------------

 
5. Return of Documents and Property. Upon the expiration or termination of the
Executive's employment with the Company, or at any time upon the request of the
Company, the Executive (or his heirs or personal representatives) shall deliver
to the Company (a) all documents and materials (including, without limitation,
computer files) containing Trade Secrets and Confidential Information relating
to the business and affairs of the Company or its affiliates, and (b) all
documents, materials, equipment and other property (including, without
limitation, computer files, computer programs, computer operating systems,
computers, printers, scanners, pagers, telephones, credit cards and ID cards)
belonging to the Company or its affiliates, which in either case are in the
possession or under the control of the Executive (or his heirs or personal
representatives).


6. Discoveries and Works. All Discoveries and Works made or conceived by the
Executive during his employment by the Company, solely, jointly or with others,
that relate to the Company's present or anticipated activities, or are used or
useable by the Company shall be owned by the Company. For the purposes of this
Section 6, (including the definition of “Discoveries and Works”) the term
“Company” shall include the Company and its affiliates. The term “Discoveries
and Works” includes, by way of example but without limitation, Trade Secrets and
other Confidential Information, patents and patent applications, service marks,
and service mark registrations and applications, trade names, copyrights and
copyright registrations and applications. The Executive shall (a) promptly
notify, make full disclosure to, and execute and deliver any documents requested
by the Company, as the case may be, to evidence or better assure title to
Discoveries and Works in the Company, as so requested, (b) renounce any and all
claims, including but not limited to claims of ownership and royalty, with
respect to all Discoveries and Works and all other property owned or licensed by
the Company, (c) assist the Company in obtaining or maintaining for itself at
its own expense United States and foreign patents, copyrights, trade secret
protection or other protection of any and all Discoveries and Works, and (d)
promptly execute, whether during his employment with the Company or thereafter,
all applications or other endorsements necessary or appropriate to maintain
patents and other rights for the Company and to protect the title of the Company
thereto, including but not limited to assignments of such patents and other
rights. Any Discoveries and Works which, within one year after the expiration or
termination of the Executive's employment with the Company, are made, disclosed,
reduced to tangible or written form or description, or are reduced to practice
by the Executive and which pertain to the business carried on or products or
services being sold or delivered by the Company at the time of such termination
shall, as between the Executive and, the Company, be presumed to have been made
during the Executive's employment by the Company. The Executive acknowledges
that all Discoveries and Works shall be deemed “works made for hire” under the
U.S. Copyright Act of 1976, as amended 17 U.S.C. Sect. 101.


7. Termination.


(a) Manner of Termination. The Company and the Executive may terminate this
Agreement, with or without cause, only in accordance with the provisions of this
Section 7.

3

--------------------------------------------------------------------------------


 
Employment Agreement

--------------------------------------------------------------------------------

 
(b) Termination Without Cause. The Company may terminate this Agreement without
cause at any time during the Employment Period effective immediately upon giving
written notice of termination to the Executive, provided however, that if the
Company terminates this Agreement other than for cause during the Employment
Period the Company shall pay the Executive payments equivalent to Executive’s
annual Base Salary following such termination date in accordance with the
Company’s regular payroll procedures through the remainder of the Employment
Period, plus vesting of any options, plus reimbursement of any and all
reasonable and pre-approved expenses incurred by Executive as of the date of
notice of such date, and all of such payments shall completely and fully
discharge any and all obligations and liabilities of the Company to the
Executive.


(c) Termination for Cause. The Company may terminate this Agreement for cause at
any time during the Employment Period effective immediately upon giving written
notice of termination to the Executive. For purposes of this Agreement, “cause”
shall mean, with respect to the Executive, (i) any act of fraud or dishonesty,
willful misconduct or negligence in connection with the Executive's performance
of his duties, (ii) repeated failure of the Executive to follow reasonable
instructions of the Board, (iii) dishonesty of the Executive which causes a
material detriment to the Company or its affiliates, (iv) a breach by the
Executive of any provision hereof or of any contractual or legal fiduciary duty
to the Company (including, but not limited to, the unauthorized disclosure of
Trade Secrets or other Confidential Information, non-compliance with the
policies, guidelines and procedures of the Company or engaging during his
employment in any other employment or business without the express written
approval of the Company’s Board of Directors), (v) the arrest of the Executive
for the commission of a felony, whether or not such alleged felony was committed
in connection with the Company's business or (vi) the commencement of any
bankruptcy proceedings (whether voluntary or involuntary), the appointment of a
trustee or receiver for the Executive or the general assignment of the
Executive's assets to his creditors.


(d) Termination by Executive . The Executive may terminate this Agreement with
or without cause at any time during the Employment Period upon two weeks’ prior
written notice of termination to the Company. For purposes of this Agreement,
with respect to the Company, “cause” shall mean the failure to pay any amounts
due Executive hereunder (and not disputed in good faith by the Company) within
one month after their due date.


(e) Effect of Termination. Except as otherwise provided herein with respect to a
termination pursuant to Section 7(b), in the event this Agreement is terminated
pursuant to this Section 7, the Executive's rights and the Company's obligations
hereunder shall cease as of the effective date of the termination, including,
without limitation, the right to receive Base Salary, options and all other
compensation or benefits provided for in this Agreement, and the Executive shall
not be entitled to any further compensation, options, or severance compensation
of any kind, and shall have no further right or claim to any compensation,
options, benefits or severance compensation under this Agreement or otherwise
against the Company or its affiliates, from and after the date of such
termination, except as required by applicable law. Any termination under this
Section 7 is subject to the provisions of Sections 18 and 20 hereof.

4

--------------------------------------------------------------------------------


 
Employment Agreement

--------------------------------------------------------------------------------

 
(f) Relinquishment of Authority. Notwithstanding anything to the contrary set
forth herein, upon written notice to the Executive, the Company may immediately
relieve the Executive of all his duties and responsibilities hereunder and may
relieve the Executive of authority to act on behalf of, or legally bind, the
Company.


8. Disability: Death.


(a) If, prior to the expiration of any applicable Employment Period, the
Executive shall be unable to perform his duties hereunder by reason of physical
or mental disability for at least ninety (90) calendar days, the Company shall
have the right to terminate this Agreement and the remainder of the Employment
Period by giving written notice to the Executive to that effect. Immediately
upon the giving of such notice, the Employment Period shall terminate.


(b) Upon termination of this Agreement pursuant to Section 8(a), the Executive
shall (i) be paid his Base Salary through the effective date of such termination
and (ii) all options previously granted shall remain in full force and effect.
All other compensation and benefits provided for in Section 3 of this Agreement
shall cease upon termination pursuant to Section 8(a), except as otherwise
required by applicable law.


(c) In the event of a dispute as to whether the Executive is disabled within the
meaning of Section 8(a), either party may from time to time request a medical
examination of the Executive by a doctor appointed by the chief of staff of a
hospital selected by mutual agreement of the parties, or as the parties may
otherwise agree, and the written medical opinion of such doctor shall be
conclusive and binding upon the parties as to whether the Executive has become
disabled and the date when such disability arose. The cost of any such medical
examination shall be borne by the requesting party.


(d) If, prior to the expiration of the Employment Period or the termination of
this Agreement, the Executive shall die, the Executive's estate shall be paid
his Base Salary and other compensation due through such date of death. Except as
otherwise provided in this Section 8(d), upon the death of the Executive, the
Employment Period shall terminate without further notice and the Company shall
have no further obligations hereunder, including, without limitation,
obligations with respect to compensation, options and benefits provided for in
Section 3 of this Agreement, other than as set forth in the immediately
preceding sentence or as otherwise required by law.


(e) Any termination under this Section 8 is subject to the provisions of Section
18 hereof.


9. No Conflicts. The Executive has represented and hereby represents to the
Company and its affiliates that the execution, delivery and performance by the
Executive of this Agreement do not conflict with or result in a violation or
breach of, or constitute (with or without notice or lapse of time or both) a
default under any contract, agreement or understanding, whether oral or written,
to which the Executive is a party or of which the Executive is or should be
aware and that there are no restrictions, covenants, agreements or limitations
on his right or ability to enter into and perform the terms of this Agreement,
and agrees to indemnify and save the Company and its affiliates harmless from
any liability, cost or expense, including attorney’s fees, based upon or arising
out of any such restrictions, covenants, agreements, or limitations that may be
found to exist.

5

--------------------------------------------------------------------------------


 
Employment Agreement

--------------------------------------------------------------------------------

 
For purposes of this Agreement, “affiliate” shall include any subsidiary in the
case of the Company, and any person or entity directly or indirectly controlled
by or controlling the Company.


10. Non-competition. Except as authorized by the Board of Directors, during the
Executive’s employment by the Company and for a period of one year thereafter,
Executive will not (except as an officer, director, stockholder, employee, agent
or consultant of the Company or any subsidiary or affiliate thereof) either
directly or indirectly, whether or not for consideration, (i) in any way,
directly or indirectly, solicit, divert, or take away the business of any person
who is or was a customer of the Company, or in any manner influence such person
to cease doing business in part or in whole with Company; (ii) engage in a
Competing Business; (iii) except for investments or ownership in public
entities, mutual funds and similar investments, none of which constitute more
than 5% of the ownership or control of such entities, own, operate, control,
finance, manage, advise, be employed by or engaged by, perform any services for,
invest or otherwise become associated in any capacity with any person engaged in
a Competing Business in the United States; or (iv) engage in any practice the
purpose or effect of which is to intentionally evade the provisions of this
covenant. For purposes of this section, “Competing Business” means any company
or business which is engaged directly or indirectly in any business carried on
or planned to be carried on by the Company or any of its subsidiaries or
affiliates. In the event that the Executive’s employment by the Company is
terminated without cause, as described in Section 7(b) hereof, the limitations
of this Section 10 shall cease to apply as of the final payment made in respect
of the termination of the Executive’s employment with the Company as set forth
in Section 7(b) above.


11. Non-Solicitation. During the Executive’s employment by the Company and for a
period of one year thereafter (the “Restricted Period”), the Executive, directly
or indirectly, whether for his account or for the account of any other
individual or entity, shall not solicit or canvas the trade, business or
patronage of, or sell to, any individuals or entities that were either customers
of the Company during the time the Executive was employed by the Company, or
prospective customers with respect to whom a sales effort, presentation or
proposal was made by the Company or its affiliates, during the one year period
prior to the termination of the Executive’s employment. The Executive further
agrees that during the Restricted Period, he shall not, directly or indirectly,
(i) solicit, induce, enter into any agreement with, or attempt to influence any
individual who was an employee or consultant of the Company at any time during
the time the Executive was employed by the Company, to terminate his or her
employment relationship with the Company or to become employed by the Executive
or any individual or entity by which the Executive is employed or (ii) interfere
in any other way with the employment, or other relationship, of any employee or
consultant of the Company or its affiliates.

6

--------------------------------------------------------------------------------


 
Employment Agreement

--------------------------------------------------------------------------------

 
12. Enforcement. The Executive agrees that any breach of the provisions of this
Agreement would cause substantial and irreparable harm, not readily
ascertainable or compensable in terms of money, to the Company for which
remedies at law would be inadequate and that, in addition to any other remedy to
which the Company may be entitled at law or in equity, the Company shall be
entitled to temporary, preliminary and other injunctive relief in the event the
Executive violates or threatens to violate the provisions of this Agreement, as
well as damages, including, without limitation consequential damages, and an
equitable accounting of all earnings, profits and benefits arising from such
violation, in each case without the need to post any security or bond. Nothing
herein contained shall be construed as prohibiting the Company from pursuing, in
addition, any other remedies available to the Company for such breach or
threatened breach. A waiver by the Company of any breach of any provision hereof
shall not operate or be construed as a waiver of a breach of any other provision
of this Agreement or of any subsequent breach by the Executive.


13. Determinations by the Company. All determinations and calculations with
respect to this Agreement shall be made by the Board or any committee thereof to
which the Board has delegated such authority, in good faith in accordance with
applicable law, the certificate of incorporation and by-laws of the Company, in
its sole discretion, and shall be final, conclusive and binding on all persons,
including the Executive and the personal representative of his estate.


14. Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon (i) the Company, its successors and assigns, and any
company with which the Company may merge or consolidate or to which the Company
may sell substantially all of its assets, and (ii) Executive and his executors,
administrators, heirs and legal representatives. Since the Executive’s services
are personal and unique in nature, the Executive may not transfer, sell or
otherwise assign his rights, obligations or benefits under this Agreement.


15. Notices. Any notice required or permitted under this Agreement shall be
deemed to have been effectively made or given if in writing and personally
delivered, or sent properly addressed in a sealed envelope postage prepaid by
certified or registered mail, or delivered by a reputable overnight delivery
service. Unless otherwise changed by notice, notice shall be properly addressed
to the Executive if addressed to the address of record on file with the Company;
and if to the Company as properly addressed to the Company’s corporate
registered office.


16. Severability. It is expressly understood and agreed that although the
Company and the Executive consider the restrictions contained in this Agreement
to be reasonable and necessary for the purpose of preserving the goodwill,
proprietary rights and going concern value of the Company, if a final
determination is made by arbitration or any court having jurisdiction that any
provision contained in this Agreement is invalid, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such other extent as such arbitral body
or court may determine or indicate to be reasonable. Alternatively, if the
arbitrable body or court finds that any provision or restriction contained in
this Agreement or any remedy provided herein is unenforceable, and such
restriction or remedy cannot be amended so as to make it enforceable, such
finding shall not affect the enforceability of any of the other restrictions
contained therein or the availability of any other remedy. The provisions of
this Agreement shall in no respect limit or otherwise affect the Executive's
obligations under any other agreements with the Company.

7

--------------------------------------------------------------------------------


 
Employment Agreement

--------------------------------------------------------------------------------

 
17. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


18. Effects of Termination. Notwithstanding anything to the contrary contained
herein, if this Agreement is terminated pursuant to Section 7 or Section 8 or
expires by its terms, the provisions of Sections 4-6 and 10-20 of this Agreement
shall survive and continue in full force and effect.


19. Arbitration. All disputes and controversies arising out of or relating to
this Agreement shall be finally settled and binding under the Rules of
International Commercial Dispute Resolution of the American Arbitration
Association (“ICDR”). The place of arbitration shall be New York. The
Arbitration shall be conducted in English by a single arbitrator appointed in
accordance with the ICDR rules. Any award, verdict or settlement issued under
such arbitration may be entered by any party for order of enforcement by any
court of competent jurisdiction. The arbitrator shall have no power to take
interim measures he or she deems necessary, including injunctive relief and
measures for the protection or conservation of property.


20. Miscellaneous. This Agreement constitutes the entire agreement, and
supersedes all prior agreements, of the parties hereto relating to the subject
matter hereof, and there are no written or oral terms or representations made by
either party other than those contained herein. This Agreement cannot be
modified, altered or amended except by a writing signed by both parties. No
waiver by either party of any provision or condition of this Agreement at any
time shall be deemed a waiver of such provision or condition at any prior or
subsequent time or of any other provision or condition at the same or any prior
or subsequent time.




[Signature Page Follows]



8

--------------------------------------------------------------------------------


 
Employment Agreement

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.



 
EXECUTIVE
                    /s/ Olivier de Vergnies  
Name: Olivier de Vergnies
                   
THE COMPANY: 4C CONTROLS INC.
                   
By:
/s/ Barbara S. Salz    
Name: Barbara S. Salz
   
Title: Corporate Secretary
 



9

--------------------------------------------------------------------------------

